tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge division eo grp flair dr 2nd floor el monte ca date number release date org address uil taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you enclosed for your convenience an envelope is if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice fa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope - letter catalog number 34801v form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org ein 20xx 20xx legend org -- organization name city - city treasurer - treasurer bm-6 - through bm state - state poa - poa president - president xx - date ein - ein address - address secretary - secretary co-1 through co-7 - ceo - ceo bm-1 through through companies issue whether org org was operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of org’s activities is in furtherance of a non-exempt purpose c whether org was operated for the purpose of serving a private benefit rather than public interests facts background of org org org with employer_identification_number ein ein was initially incorporated in the state of state on march 20xx the specific purpose of the corporation was to provide credit counseling and debt management services org initially filed form_1023 application_for recognition of exemption under sec_501 of the intemal revenue code for the service to make a determination whether org meets the public support_test under sec_509 application was signed by poa cpa as power_of_attorney org described its activities and operational information on page of form_1023 as and hereby quoted the the organization's proposed program activities will consist of debt management services to be offered to needy individuals without regards to race sex creed or national origin the debt management program activities will entail one hundred percent of the organization’s time a detailed description of the activity form 886-arev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20xx the organization will offer debt management services to needy individuals based on the biblical concepts of money management these services will include counseling needy individuals on best practices designed to retire excessive debt balances in a systematic and rational way the preparation of a personal budget for the purpose of redrafting debt payments and submission to creditors negotiating with the creditors a new debt retirement schedule on the basis of the prepared personal budgets implementing a payment plan once the creditors’ agreement has been secured wherein funds from these needy individuals will be collected placed in a separate trust escrow account and then remitted to the creditors as per the previously arranged payment plans with the respective creditors how activity furthers exempt_purpose the activities are expected to commence june 20xx c where and by whom the activity will be conducted the organization was formed for the specific purpose to promote and improve the health education and welfare of needy individuals by providing credit counseling and debt management services by assisting individuals get out of debt in a rational and systematic fashion the organization will be improving the welfare of these persons and possibly keep them from bankruptcy and or financial ruin management the persons benefited may avoid similar financial crisis in the future by educating them in the biblical teachings of money b when the activity will be initiated form 886-acrev the activity will be conducted primarily in the state of state by co-1 the officers and directors listed on the form_1023 were president ceo president and director treasurer treasurer and director and secretary director secretary and chief operating officer a copy of the unexecuted copy of bylaws was provided along with its form_1023 application submission however during the course of the determination application department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx 20xx org ein processing the determination specialist requested org to revise its form_1023 toa form_1024 under civic leagues social welfare organizations on june 20xx the service issued the determination exemption_letter to org as an sec_501 organization minutes for the years under examination org provided annual meetings conducted for the years 20xx 20xx and 20xx the minutes were signed by treasurer these minutes indicated treasurer as secretary of org the board members presented as stated in the minutes were treasurer bm-1 bm-2 bm-3 and bm-4 for the minutes dated january 20xx under the heading for chief executive's report and hereby quoted treasurer reported that the number of individuals benefited by the organization was continuing to decline among other factors discussed changes that occurred in the 20xx state of state debt management legislation combined with the unique nature of the organization’s clientele was making it difficult to expand the organizations community activities treasurer recommended that alternatives be considered to transfer the organization’s operations to another not for profit organization should the declining trends continue after discussion among board members it was agreed that sonia’s comments were to be taken under consideration by the board for further consideration and ultimate resolution for the minutes dated february 20xx under the heading for chief executive's report and hereby quoted treasurer reported that the number of individuals benefited by the organization was continuing to decline big_number during 20xx to a projected number of less than big_number after discussion among board members it was agreed that treasurer's prior recommendation that alternatives be considered to transfer the organization’s operations to another not for profit organization be taken under consideration by the board at this time therefore be it was resolved that to the extend feasible any employees of the organization that could be given employment by co-2 a c should be allowed to seek employment with that organization and that a proposal for the ultimate transfer of the state clients presently being served by org be deferred as long as it is operationally feasible to continue serving any remaining clientele form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20xx for the minutes dated may 20xx under the heading for chief executive's report and hereby quoted treasurer reported that the number of individuals benefited by the organization continued to decline to a greater decline than anticipated board_of directors according to org’s response dated may 20xx the current board_of directors was as follows treasurer- managing director secretary ceo- chief_executive_officer president bm-1- director board member bm-2- director board member bm-3- treasurer board member former officer directors and key employees included the following individuals secretary- director board member bm-4- director board member bm-5- director board member bm-6- director board member org’s related entities treasurer is also the managing director and secretary for co-2 which provides debt management services to clients treasurer also owns a subchapter_s_corporation named co-3 interview with treasurer on june 20xx revenue_agent interviewed treasurer regarding org’s activities org was established with the main concern to serve its local clients in city it was set up initially to manage clients’ delinquent utility bills org brought clients’ payments to the local utility companies for the clients however org’s service eventually evolved into debt management as of july 20xx org did not enroll any new clients org maintains the existing debt management program dmp accounts for the existing clients who would eventually complete the dmp org did not conduct any educational seminars and secretary manages the daily operation of this entity form 886-a cev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20xx number of clients and fees charged in org’s response dated may 20xx it mentioned as of the beginning of the tax_year 20xx the number of clients was big_number during the year from january 20xx through july 20xx new clients were enrolled clients were dropped off and numbers of clients completed the dmp program for the entire 20xx year dmp in org’s response dated november 20xx due to the change in the state debt management law the monthly client fees have increased to the greater of dollar_figure or of the amount_paid to creditors each month the previous client fees were dollar_figure per month plus dollar_figure per month per creditors placed on the dmp program org also indicated that fees are reduced and or waived based on the individual clients’ ability to pay the service had asked for the number of clients whose fees were reduced and waived on its information_document_request idr however org’s representative bm-3 sent a correspondence to the service on february 20xx indicating org is willing to agree with an agreed revocation to expedite the examination process and therefore org wants to avoid the need of responding to the information_document_request that was sent on february 20xx referrals org indicated on its may 20xx’s response that it did not utilize any lead providers for potential clients org received referrals primarily from existing clients community based organizations such as churches and corporations in addition to the clients received as a result of direct mass media advertising however the service was not able to request further information from org to verify the percentage of clients that org received from various sources as of the date this report is issued org’s representative bm-3 sent a correspondence to the service on february 20xx indicating org is willing to agree with an agreed revocation to expedite the examination process for closing and therefore org wants to avoid the need of responding to the idr that was sent on february 20xx employees of org in 20xx org had employees who were accountant accounting assistant accounting supervisor clerk counselors customer care representatives ccr and technical support of the employees were identified as ccr and employees were identified as counselors and employee as counselor supervisor number of employees was downsized to individuals some of the employees were transferred to co-2 in 20xx the form 886-a crev department of the treasury - internal_revenue_service page -5- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx 20xx org ein when asked for the employee handbook org indicated it did not have any employee handbook and it followed the general guidelines of co-2 when asked for the employee training materials such as scripts used or job aids org indicated it trained employees on one-to-one basis and therefore did not use any scripts it also utilized the training materials of co-2 customer care representative in response to the service’s document request for working experience org provided a document indicating as servicing department and job description for customer care service representative ccr there was no job description for counselor the job description for the ccr is described as follows duties and responsibities customer care representative ccrs are responsible for answering all incoming calls into co-2 co-2 call center the handling and managing of the client accounts includes all file maintenance paperwork and necessary computer adjustments this position will be responsible for all inquiries from clients creditors and other satellite offices verbally via the telephone or through correspondence pertaining to their assigned position some inquiries may include research which is but not limited to client assistance calling the creditor check research review of the client database and collaboration with other internal departments skills and abilities qualified applicants will possess the followings skills and abilities great attitude and professionalism in customer service be able to communicate clearly and professionally via telephone knowledge and understanding of basic computer and office skills experience in problem solving organization and prioritization ability to do multiple tasks as given or assigned maintain composure while handling difficult customers and situations capability to perform necessary research to answer questions analyze information to determine the nature of communication whether it be a complaint inquiry or service request form 886-a rev department of the treasury - internal_revenue_service page -6- form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20xx e team and goal orientated background requirements educational requirements e high school diploma ged at least two years of college preferably previous work experience e e e one to two years of work experience in an office environment one year of customer service experience preferable work experience six months in a call-center environment knowledge e e e general understanding of credit cards and consumer lending such as annual percentage rates monthly creditor statements etc use of facsimile machine and photocopier excellent oral and written communications skills it was noted that the above job description is the same as the one used by org's related entity- co-2 employee performance evaluation when asked for employee performance evaluation on the employees which were employed in 20xx year org indicated no formal evaluations were conducted since they only employed for a very short_period revenue_agent reviewed the employees’ files when she visited city some of the employees from the were hired in 20xx year but there were no evaluations for them in their personnel files financial data revenue for the years under examination co-2 received its funding from the following 20xx 20xx category revenue program svc revenue total for the years under examination co-2 incurred the following expenses form 886-a crev department of the treasury - internal_revenue_service page -7- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20xx 20kx 20xx amount amount and salaries w advertisi automobile office rent travel others total expenses upon reviewing the available records that were provided adjustments are made to the expenses for the following automobile expense cq-4 automobile automobile expense on the lease for the co-4 will be treated as wages to mr secretary for the above two years in org’s response dated november 20xx org indicated and hereby quoted there was not a w-2 form issued to secretary as the vehicles were used by secretary as well as other counselors volunteers and directors whenever necessary secretary also provided the benefit to the organization by leasing the vehicle in his name the service issued idr for the log sheets showing how the vehicles were used however as indicated above org’s representative bm-3 sent a correspondence to the service on february 20xx indicating org is willing to agree with an agreed revocation to expedite the examination process for closing and therefore org wants to avoid the need of responding to the idr that was sent on february 20xx since the service was unable to verify the proper use of the automobiles the entire expense will be treated as wages to secretary org is responsible for the adjustment on its form 941s for the years under examination the amount of automobile expense for the 20xx year was dollar_figure and for the 20xx year the amount was dollar_figure please see attached report for the employment_tax adjustment department of the treasury - internal_revenue_service other automobiles form 886-a crev page -8- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20xx for the year 20xx org made auto payments to co-5 land rover and dmv renewal for a total of dollar_figure since org did not provide supporting documents to substantiate the need of these vehicles for business purposes an adjustment of dollar_figure will be disallowed from the total expenses reported printing and reproduction the service requested a list of six checks for sample review for verification of the expense incurred however as stated above org’s representative bm-3 sent a correspondence to the service on february 20xx indicating org is willing to agree with an agreed revocation to expedite the examination process for closing and therefore org wants to avoid the need of responding to the idr that was sent on february 20xx since the service was unable to verify the proper payments for the 20xx year a disallowance of dollar_figure for the checks numbered and will be made to the total expenses unless org can provide evidence that these checks were for printing use for org since these checks were payable to individuals educational materials and seminars for the 20xx year org reported on its general ledger for a total amount of for educational materials and seminars the service has requested a few of dollar_figure these checks to verify the proper expenses however as stated earlier org wants to expedite the examination process for closing and hereby agree with an agreed revocation without responding to the request since the service was unable to verify whether the payments were for educational materials and seminars provided the entire amount will be disallowed from the total expenses unless org can provide documentation to substantiate the expense advertising for the 20xx and 20xx years org paid dollar_figure and dollar_figure for advertising expenses the service has inquired org why it still incurred advertising expenses for these two years since org stopped enrolling new clients as of july 20xx org did not provide its response because it wanted the service to expedite the examination process for closing as mentioned above since the service was unable to verify the reasons for the advertising a partial_disallowance of a total of dollar_figure for the year 20xx and the entire advertising expense of dollar_figure for the year 20xx will be made to the total expenses claimed for these two years travel form 886-acrev department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx 20xx org ein for the two years org reported on its general ledger for the amounts of dollar_figure for the 20xx year and dollar_figure for the 20xx year the service had inquired for documentations for the travel incurred for the 20xx year however org did not respond due to the reason mentioned above since the service was unable to verify the travel_expenses these amounts will be adjusted from the total expenses reported rent for the two years org reported on its general ledger for the amounts of dollar_figure for the the service had inquired for documentation as 20xx year and dollar_figure for the 20xx year to why org needed three locations to operate since it did not enroll any new clients as of july 20xx the service also requested for a list of employees who worked at these locations and their job duties however org did not respond due to the reason mentioned above since the service was unable to verify the reasons for these three locations a disallowance of the two locations will be made to rents that were paid to the address and the address the total adjustment for the 20xx year is dollar_figure and dollar_figure for the 20xx year the total adjusted expenses are as follows 20xx 20xx adjustment for the years total expenses reported adjustments automobiles printing educational materials seminars advertising travel rent total adjusted expenses the revised net_income or loss is computed as follows category 20xx 20xx revenue adjusted expenses net_income loss form 886-a rev department of the treasury - internal_revenue_service page -10- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20kx bank statements org maintained the following accounts as of the end of each tax_year under examination the account balances shown on the bank statements for these accounts were as follows account co-6 co-7 type administrative account trust fund balance as of number law sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax the code defines sec_501 as civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes sec_501 states that subparagraph a shail not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual income_tax regulations sec_1_501_c_4_-1 defines civil organizations as a civic_league_or_organization may be exempt as an organization described in sec_501 if i for the promotion of social welfare it is not organized or operated for profit and ii it is operated exclusively income_tax regulations sec_1_501_c_4_-1 defines promotion of social it is primarily engaged in promoting in some way the common good and welfare as i in general an organization is operated exclusively for the promotion of social welfare if general welfare of the people of the community an organization embrace within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 income_tax regulations sec_1_501_c_4_-1 states that the promotion of social welfare does not include direct or indirect participation or intervention in political campaign on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is form 886-a crev department of the treasury - internal_revenue_service page -11- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20xx carrying on a business with the general_public in a manner similar to organizations which are operated for profit the service has issued a revenue_ruling holding credit counseling organizations to be tax exempt under sec_501 revrul_65_299 1965_2_cb_165 granted exemption to a c organization whose purpose was to assist families and individuals with financial problems and to help reduce the incidence of personal bankruptcy its primary activity appears to have been meeting with people in financial difficulties to analyze the specific problems involved and counsel on the payment of their debts the organization also advised applicants on proration and payment of it did not restrict its debts negotiated with creditors and set up debt repayment plans services to the needy it made no charge for the counseling services indicating they were separate from the debt repayment arrangements it made a nominal charge for monthly prorating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions in 488_f2d_684 2d cir cert_denied 419_us_827 the court_of_appeals held that an organization assisting member plumbers in their profession by repairing the cuts they made in city streets was not exempt under sec_501 the court concluded the organization was not primarily devoted to the common good because it provided substantial benefits to its private members that were different than those benefits provided to the public revrul_86_98 1986_2_cb_74 stated that benefit to members does not qualify an organization to be exempted under internal_revenue_code code c in this ruling the ipa individual practice association negotiates agreements with hmos on behalf of member physicians under which its members provide medical services to hmo member patients the agreements also require the ipa to perform necessary administrative claims services the ruling concludes that the primary ipa beneficiaries are its member-physicians rather than the community as a whole the ipa benefits member-physicians by functioning like a billing and collection service and a collective bargaining representative for them moreover the ipa does not benefit the community by providing hmo patients access to otherwise unavailable medical_care and does not provide care below the customary and reasonable charges of members in their private practices taxpayer’s position org’s position has not been determined form 886-acrev department of the treasury - internal_revenue_service page -12- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein 20xx 20kxx government’s position the service contends that org has a more than insubstantial nonexempt purpose org provides its dmp service as the only activity to its existing clients as of for the years under examination org july 20xx org stopped enrolling new clients did not perform any educational activities to these clients but maintained their dmp accounts administratively therefore its exemption status should be revoked org’s total source of funding was from fair share contributions and client fees org did not receive any private or governmental grants for the years under examination org had completely relied on the creditors’ fair share and client service fees for its operation the contribution amounts solicited from the existing dmp clients are not charitable gifts or donations they are fees for services and org may have misled its clients into claiming contribution deductions in which they are not entitled to org was not primarily devoted to the common good because it provided substantial dmp benefits to its clients individuals who must meet the criteria set by the participating creditors org is carrying on a business with the general_public in a manner similar to organizations which are operated for profit org’s clients are a selected group of for the earlier years which org still enrolled dmp clients its employees had no performance evaluations in their personnel files or evidence showing they continuously receive training on how to develop options and recommendations for the incoming callers there was no evidence or plan for the development of skills for the counselors to identify underlying personal problems of the callers so they can make appropriate referrals for the callers as confirmed with org’s officer treasurer org did not provide any educational outreach activities for the years under examination org’s board comprised with five individuals of which two members are family members and it is not a community-based board conclusion in summary org was not operated exclusively for tax exempt_purpose because it did not engage primarily in activities that accomplish an exempt_purpose and more than an insubstantial part of org’s activities are in furtherance of a non-exempt purpose accordingly it is determined that org is not an organization described in sec_501 effectively january 20xx form 886-arev department of the treasury - internal_revenue_service page -13-
